COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Kevin Rayshaun Banks v. The State of Texas

Appellate case number:    01-22-00633-CR

Trial court case number: 18974

Trial court:              12th District Court of Grimes County

        Counsel’s motion to withdraw as appellant counsel for appellant is GRANTED. The Court
requests that appellant inform the Court by no later than October 24, 2022 on whether appellant
will retain new counsel, is now indigent and wishes the trial court to appoint appellant new counsel
at no cost to him, or represent himself on appeal. Unless appellant informs the Court by this
deadline who his retained counsel will be or that he will represent himself, the Court will issue an
abatement order remanding the appeal to the trial court to conduct a hearing to determine the
issues.
       It is so ORDERED.

Judge’s signature: ____/s/ Sarah B. Landau_____
                                Acting individually


Date: ___September 22, 2022_____